Joseph Reale and Nella Reale’s petition for certification for appeal from the Appellate Court (AC 15477) is granted, limited to the following issue:
*902The Supreme Court docket number is SC 15406.
Peter B. Rustin, in support of the petition.
Julia B. Morris, in opposition.
Decided April 22, 1996
“If, in postjudgment proceedings, a judgment creditor seeks to examine nonparties to discover undisclosed assets of its judgment debtor, must an appeal by the nonparties from a trial court order denying then-motions from protective orders be dismissed for lack of a final judgment?”